 In the Matter of CORONA CORPORATIONandMETAL SPINNERS & SILVERPLATED HOLLOW WARE UNION, LOCAL No. 49, INTERNATIONAL JEWELRYWORKERS UNION (AFL)Case No. 2-R-5470.-Decided March 11, 1946Hays, Wolf, Schwabacher, Sklar do Epstein, by Mr. Solomon I.Sklar,of New York City, for the Company.Mr. Mortimer Sperling,of New York City, for, the Metal Spinners.Mr. John H. Wood, Jr.,of counsel to the Board,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Metal Spinners & Silver PlatedHollow Ware Union, Local No. 49, International Jewelry WorkersUnion (AFL), herein called the Metal Spinners, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Corona Corporation, Jersey City, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Daniel Baker,Trial Examiner.The hearing' was held at New York City, onOctober 25, 1945.The Company and the Metal Spinners appearedand participated.'All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner referred to theBoard for ruling a motion of the Company to dismiss the petition.For reasons stated hereinafter, the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:iAlthough it was served with notice,International Brotherhood of Electrical Workers,Local Union No. 3 (AFL),herein called the I.B. E. W., did not appear and participatein the proceeding.66 N. L.R. B., No. 78.583 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCorona Corporation is organized under the laws of New Jersey.It manufactures marine lighting equipment,lighting fixtures,lamps,and screw machine parts at its only plant in JerseyCity,New Jersey.The Company annually purchases raw materials in excess of $500,000in value,more than 75 percent of which is shipped to its Jersey Cityplant from points outside New Jersey.The Company annuallymanufactures finished products in excess of $1,000,000 in value, morethan 90 percent of which is shipped to points outside New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDMetal Spinners & Silver Plated Hollow Ware Union, Local No. 49,is a labor organization, affiliated with the International JewelryWorkers Union, American Federation of Labor, admitting to member-ship employees of the Company.III.TIRE QUESTION CONCERNING REPRESENTATIONIn 1937 the Company and the I. B. E. W. entered into a closed-shop agreement covering all hourly rated production employees. Theparties continued similar agreements each year thereafter up to andincluding 1944. In December of that, year, they commenced nego-tiations for a new contract which was finally executed in lateFebruary or early March of 1945.Early in February, however,before the execution of the new agreement, the business agent oftheMetal Spinners informed the president of the Company thatthe three spinners employed in the plant desired separate representa-tion by his union. In support of its motion to dismiss the petition,the Company contends that the foregoing agreement constitutes abar to this proceeding because the parties had orally agreed on allthe terms thereof on December, 27, 1944, prior to notice of the MetalSpinners' representation claim.This position is without merit inview of the Board's well-established rule that a contract is not abar unless it has been reduced to writing and signed prior to thegiving of notice of a representation claim by a rival union .2A statement of a Board agent, introduced into evidence at the2Matter of StandardOilCompanyof California,58 N. L.R. B. 560;Matter of Eicor,Inc,46 N. L. R. B. 1035. CORONA CORPORATION585hearing, indicates that the Metal Spinners represents a substantialnumber of employees in the unit alleged to be appropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Metal Spinners seeks a unit composed of the three spinnerswho operate the Company's spinning lathes and constitute the spin-ning department.The Company contends that the spinners areappropriately included within an industrial unit of all productionemployees and that this position is supported by the Company'shistory of collective bargaining with the I. B. E. W.Each of the contracts negotiated by the Company and theI.B. E. W. since 1937 listed the spinners among the other job classi-fications for which wage rates were shown, and all the contractswere applicable to the spinners as well as to the other employees inmatters relating to hours, vacations, holidays, and other conditionsof employment.With the exception of two occasions hereinafterdiscussed, the spinners have received the same general wage adjust-ments granted to all the employees. In addition, although none ofthe spinners were members of the I. B. E. W., one of them servedfor 3 or 4 years on the shop committee as the representative of thespinning department.On the other hand, the record discloses the following evidence tosupport the contention of the Metal Spinners that the spinners con-stitute a separate appropriate unit.Metal spinning is a highly skilledcraft of long standing both in this country and abroad.Trainingperiods of from 3 to 10 years are required to qualify as a spinner,and the total number of such qualified spinners in this country isreported to be less than 800.The work performed by the spinnersfor the Corona Corporation is so specialized and highly skilled thatitcannot be duplicated by any other skilled employees of theCompany.The record further shows that the spinners were members of theMetal Spinners long before the organization of the I. B. E. W. inthe Company's plant, two of them having become members beforebeginning work with the Company some 12 years ago. Despite theclosed-shop contracts between the Company and the I. B. E. W.since 1937, the spinners have never been requested nor required tobecome members of the I. B. E. W., and none of them has joined8 The Field Examiner reported that the Metal Spinners submitted three cards,bearingthe names of three employees,listed on the Company's pay roll of April 1945,There are three employees in the unit alleged to be appropriate, 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat union.By 1942, the I. B. E. W. had discontinued the practice,mentioned above, of inviting the spinners to send a representativeto the shop committee.On a number of occasions, the spinners havedemonstrated their identity as a group by acting either directly orthrough the Metal Spinners in their relations with the Company,and in 1937 and 1945, so secured substantial wage increases for them-selvesbeyond the general increases granted the other employees. In1945, when their protest against inclusion in the unit representedby the I. B. E. W. resulted in a 6-day work stoppage in the spinningdepartment, the Company negotiated with representatives of theMetal Spinners in securing their return to work.A further indica-tion that the Company has recognized the special position of thespinners is the fact that the Company at various times has requestedtheMetal Spinners to supply it with additional spinners.It is apparent from the foregoing facts that the spinners are ahighly skilled craft group who over a considerable period of yearshave sought to establish separate representation in their bargainingrelations with the Company.Whatever they have evinced by theirpartial acquiescence in the plant-wide collective bargaining carriedon by the I. B. E. W., it has not, in our opinion, caused them tolose their identity.These circumstances, including the absence ofany objection by the I. B. E. W.,4 lead us to the conclusion that thespinnersmay constitute either a separate bargaining unit or remainpart of the existing plant-wide unit.r,We shall, therefore, makeno present determination of the appropriate unit, but shall reservesuch finding pending the results of the election hereinafter directed toascertainthe desires of the spinners themselves.We shall direct thatan election by secret ballot be conducted among all the Company'sspinners, excluding the spinner foreman and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction, todetermine whether or not they desire to be represented by the MetalSpinners.6If the employees select the Metal Spinners as their bar-gaining representative, they shall constitute a separate appropriateunit; otherwise they shall remain part of the plant-wide productionunit presently represented by the I. B. E. W.A See footnote 1,supra.6 SeeMatter of The Columbus BoltWorksCompany,62N. L. R. B. 978;Matter ofBethlehem Steel Company, SparrowsPointPlant,64 N. L. R. B. 352; andScott PaperCompany,Cut-RiteDivision,64 N. L.R. B. 1236."At thebearing,the Metal Spinners requestedthe Boardto issue certification on therecord.The request,rulingon which theTrial Examiner reserved for the Board, ishereby denied in the absence of a stipulationby all theparties consenting to such certifi-cation.Matter of Gladewater Refining Company,64 N. L.R. B. 696, and casescitedtherein. CORONA CORPORATIONDIRECTION OF ELECTION587By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Corona Corpora-tion, Jersey City, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the voting group described in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Metal Spinners & Silver Plated Hollow WareUnion, Local No. 49, affiliated with the International Jewelry WorkersUnion (AFL), for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.